IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

R. ALEXANDER ACOSTA,
SECRETARY OF LABOR,
UNITED STATES DEPARTMENT
OF LABOR,

Civil Action No. No. 18-cv-01194

Plaintiff,

Vv. Magistrate Judge Robert C. Mitchell

CHRISTIAN HOME HEALTHCARE
CORP. and INDIA CHRISTIAN,

Defendants.

O
a
oO
m
A

 

AND NOW, this ____ day of , 2019, upon review of Defendants’
Motion to Compel and Memorandum in Support, and in light of the Court’s review and approval
of Defendants’ Proposed Order Providing for Confidential Treatment of Documents, Testimony,
and Information (“Confidentiality Order’), it is ORDERED that Defendants’ Motion to Compel is
GRANTED. Within 20 days of the date of this Order, Plaintiff shall provide to Defendants:

A. Full and complete responses to Interrogatory No. 4 and Request for Production Nos. 3
and 4, non-redacted copies of the Personal Interview Statements attached as Exhibit B
to Defendants’ Memorandum, and the two documents on Plaintiff's Amended Privilege
Log dated March 22, 2019, that are titled “Letter from VWHD to informant” and “Envelopes
from informants returning signed statements.” Plaintiff shall produce the information and
documents covered by this paragraph with the “CONFIDENTIAL - ATTORNEYS’ EYES
ONLY” designation, in accordance with the Confidentiality Order.

B. Full and complete responses to Request for Production No. 5 to the extent it requests
Documents, ESI, and/or Communications that Plaintiff sent or received relating to the
Bulletin and that discuss or memorialize the reasons why the Bulletin was prepared or
issued and/or the reasoning or analysis set forth in the Bulletin.’ Plaintiff may designate
the information and documents covered by this paragraph as “CONFIDENTIAL,” in
accordance with the Confidentiality Order.

 

1 This Order incorporates the definitions used in Defendants’ First Set of Requests for Production
of Documents.
C. Full and complete responses, based on the information presently Known to Plaintiff, to
Interrogatory Nos. 1, 2, and 3. If new information is learned during discovery, then
Plaintiff may supplement its response to these interrogatories within 15 days of the close

of discovery.

Plaintiff shall add any document falling within the scope of this Order that Plaintiff specifically
contends is protected by the attorney-client privilege to its privilege log in accordance with

Fed.R.Civ.P. 26(b)(5) so that Defendants can evaluate the appropriateness of Plaintiff's

designation.

 

Magistrate Judge Robert C. Mitchell

TADMS:5135262-1 028355-182094
